Citation Nr: 1229824	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to April 1966.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2006 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  [The April 2006 rating decision also denied service connection for enlarged heart; the Veteran's August 2006 notice of disagreement was limited to the matter of service connection for hypertension.]  In December 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In May 2011, the Board upheld the RO's denial of service connection for hypertension.  The Veteran's appealed that decision to the Court.  In September 2011, the Court issued an order that vacated the May 2011 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in a September 2011 Joint Motion for Remand (Joint Motion) by the parties.  In May 2012, and pursuant to the Joint Motion, the Board sought an advisory medical opinion from the VHA.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDINGS OF FACT

1. On service enlistment examination the Veteran provided a history of hypertension under therapy; the blood pressure recorded at the time was normal, however, clear and unmistakable evidence shows (and it is not in dispute) that labile hypertension preexisted the Veteran's military service.

2. It is not shown by clear and unmistakable evidence that the Veteran's preexisting hypertension did not increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.

3. It is reasonably shown that the Veteran's current hypertension is related to the hypertension manifested during his service.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

In the Veteran's December 2005 claim for service connection for hypertension, he noted that he was separated from service because of that condition and stated that since then he has been treated continuously for that condition.  

The Veteran's service treatment records (STRs) show that on July 1965 service entrance physical examination, he reported a history of hypertension (for which he was reportedly under therapy).  On clinical evaluation, his blood pressure was normal (124/74), and he was determined to be qualified for induction into service, which occurred on September 14, 1965.  On September 17, 1965, recruit training examination, the Veteran's blood pressure was noted to be 178/102.  He was determined to be qualified for training (with elevated blood pressure noted as a defect).

On February 9, 1966, the Veteran complained of dizziness, headache, and nausea, and reported that he had been treated for hypertension by an outside physician for a year.  His blood pressure readings on this date were noted to be: sitting - 170/120 (left arm); 160/110 (right arm); 180/100 (lying down); he was instructed to return in the morning for further evaluation.  The next day, on February 10, 1966, the Veteran's blood pressure readings were: 170/110 (left arm); 160/110 (right arm).  A physical examination was essentially negative, and he was referred to the hospital for further evaluation.  In a February 17, 1966 request for consultation, it was noted that the Veteran had been complaining of dizziness and headaches for several weeks, and that his blood pressure readings at the dispensary had been: 170/110 and 160/110.  It was also noted that he gave a history of high blood pressure with medication prior to active duty, but had never been worked up for the cause of his hypertension.

The results of the February 1966 consultation are not included in the STRs; however, the Veteran was subsequently referred to a Medical Board for evaluation.  In the Medical Board's April 1966 report, it was explained that on enlistment examination, the Veteran had presented a note from his family doctor advising that he had hypertension (the letter is not associated with his STRs, and it is unclear whether it was actually submitted).  However, because his blood pressure was normal at the time of the July 1965 service entrance examination, he was enrolled in the military.  The report indicated that the Veteran could usually tell when his blood pressure was elevated, and that he had reported that it was not elevated all the time.  He indicated that his blood pressure rose when he felt nervous or upset.  It was noted that in February 1966 the Veteran was admitted for blood pressure monitoring; that his blood pressures were recorded on an hourly basis; and that they ranged from 148/80 to 200/120, with the majority of the blood pressures being within normal range and a "substantial number" being in the "definitely elevated" range.  Based on the extensive work up, the Medical Board found that the Veteran had labile hypertension; that he did not meet the minimum standards for enlistment or induction; that he was unfit for further Naval service by reason of physical disability; and that the physical disability was neither incurred in nor aggravated by a period of active military service.

Postservice treatment records, to include both private and VA, dated from 1989 to 2005 show ongoing treatment for hypertension. 

In December 2010, the Board requested that a VHA consultant (cardiologist) review the Veteran's claims file and opine whether the evidence of record rendered it undebatable from a medical standpoint that the Veteran's hypertension preexisted his service, and if so, that the hypertension was not aggravated by his service.  In January 2011 the consulting cardiologist opined: 

There is irrefutable evidence that the Veteran had a history of labile hypertension prior to his induction into the US Navy.  He was diagnosed at age 16, and took medication for the condition.  The initial [blood pressure] recorded during his pre-induction physical was 124/74 and is consistent with the diagnosis, as are some of the elevated [blood pressures] recorded later.  The [blood pressures] recorded hourly while hospitalized in April of 1966 furthermore substantiate the diagnosis of labile blood pressure since discharge.  Civilian physicians have recorded both normal and elevated [blood pressures], even while treated. 

The Veteran had a four year history of labile hypertension prior to induction in the Navy in 1965, had labile hypertension while in the Navy, and has had labile blood pressure ever since.  It does not have an obvious physiological basis, since extensive testing in the Navy and subsequently in civilian life were within normal limits. The illness began early and has been with him ever since. 

The Veteran's claim is not supported by the facts.  There is not a single entry in the record that leads one to conclude that naval service was a factor in the onset of the Veteran's labile hypertension.  On the contrary, the record clearly notes labile hypertension was present years earlier.  And furthermore, there is not a single entry that leads one to conclude that naval service aggravated a condition.

In May 2011, the Board relied upon the January 2011 VHA medical advisory opinion and denied the Veteran's claim, finding essentially that his hypertension preexisted his service and that it did not increase in severity beyond natural progression during service.  The Veteran appealed that decision to the Court.  In September 2011, the Court endorsed a Joint Motion which found that the Board had committed an error in its May 2011 decision by not applying the correct standard for rebutting the presumption of soundness (under 38 U.S.C.A. § 1111).  In light of the Joint Motion and its attendant instructions, the Board requested another VHA medical advisory opinion (from an internal medicine specialist).  Specifically, the VHA consultant was asked to opine as to whether there was clear and unmistakable evidence that the Veteran's hypertension was not aggravated by service.

In a July 2012 the consulting internist reviewed the Veteran's claims file and noted that the Veteran had high blood pressure prior to entering military service.  He also had high blood pressure when it was checked in September 1965 and again in February 1966.  The consulting internist then concluded:

[R]egardless of symptoms (or lack of them) one must assume that it was likely often in a similar range during most of the time that he was on active duty, suggesting that he was exposed to around 6 to 8 months of elevated [blood pressure].

It's arguable that his untreated baseline [blood pressure] was higher when he left the service than when he entered, but the data is not available to definitively answer this question

It's arguable that 6 to 8 months of uncontrolled untreated [hypertension] while on active duty might have resulted in some degree of end organ damage which may have been significant yet not apparent at the time he was discharged (and which might have been attenuated had he been on [blood pressure] medication during this time)

It's arguable that 6 to 8 months of uncontrolled [hypertension] related at least in part to stress while on active duty may have contributed to more severe [hypertension[ after discharge, although this concept remains unproven.

In reaching these conclusions, the consulting internist explained that very little is actually known about the causes of hypertension, and that blood pressure readings can vary quite a bit from day to day and even hour to hour, as they are influenced by a variety of factors, including environmental stress.  He noted that blood pressure readings can be more labile in some people than in others, and that while it is clear that stress can lead to acute blood pressure elevations in many people, it is debatable as to whether this can eventually lead to permanently higher blood pressure readings than they would have had otherwise.  He explained that sometimes hypertension can present with a variety of symptoms like dyspnea, chest pain or severe headache, but that this is a fairly rare occurrence.  He also noted that some people feel they can tell when their blood pressure is elevated on a day to day basis via more subtle symptoms, but stated that these subjective markers are notoriously inaccurate.  Finally, he noted that physical examinations (aside from the actual measurements of blood pressures themselves) are not useful in determining the severity of hypertension, and explained that the best indicators of an individual having any effects from sustained high blood pressure are if that person has end organ damage.  In the absence of major end organ damage, there are limited ways in which an aggravation of blood pressure can be defined.  The most obvious way to define aggravation would be by an increase in the level of blood pressure measurements themselves. Another way to define aggravation would be to ask if an individual had any symptoms that were directly attributable to the hypertension that became either more severe or more frequent.  Finally, it could be asked whether a sustained period of hypertension (in this case experienced during military service) might have caused subtle damage that would not be obvious at the time of discharge but might reasonably be expected to result in an increased risk of complications later.

The consulting internist noted that here there were minimal records to show what the Veteran's blood pressure measurements were prior to service.  However, given that many of his blood pressure measurements after induction were fairly high, the consulting internist stated that he may have had lower readings prior to service (but high enough to start medication for it), and thus it could be argued that his blood pressure became "worse" after service.  If he had been on medication prior to service but not continued during service, then his blood pressure would be expected to be higher based on the fact that it was not being treated.

The consulting internist further stated that although the Veteran indicated that he could tell when his blood pressure was high, and that this occurred whenever he was "nervous or upset," implying that it was normal at other times, symptoms are usually not consistently correlated with blood pressure readings.  Therefore, the consulting internist did not think his symptoms could be used as a reliable measure of changes in the severity of his hypertension.  There was also no end organ damage documented through the end of his military service, so this too could not be used as a measure of aggravation of the condition.  He then stated, "It seems likely that [the Veteran's blood pressure] was elevated during much of the time that he was on active duty.  It was high enough on a regular basis prior to inducting that he had been started on medication for it.  It was documented to be high on both ends of his military service time frame, and was consistently high when it was checked regularly toward the end of his military service.  Therefore one could reasonably argue that it was likely high at many other times in between as well."

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

While a history of hypertension under therapy was noted on the Veteran's pre-enlistment examination, the blood pressure reading at that time was normal.  Consequently, the Veteran is entitled to the presumption of soundness on entry in service afforded under 38 U.S.C.A. § 1111.  Hence, the initial question that must be addressed is whether the preexistence prong of the presumption of soundness on entry in service is rebutted by clear and unmistakable evidence.  The Board finds that there indeed is clear and unmistakable evidence that labile hypertension preexisted the Veteran's service.  First, the recorded history at the time of hypertension under therapy (which the Veteran has not recanted, and is not in dispute) is strong evidence of pre-existence.  Furthermore, the notation of a substantially elevated reading when the Veteran was evaluated for recruit training three days after entry on active duty supports the finding of pre-existence, as does the report of the Medical Board that noted that on enlistment the Veteran presented a letter from his physician advising that he had hypertension, and recommended the Veteran's discharge from service as physically unfit.  Finally, the January 2011 and July 2012 VHA consultants indicated that there was clear evidence of preexistence of labile hypertension.  The January 2011 VHA consultant, in particular, explained his conclusion with a discussion of the concept and course of labile hypertension.  As that physician reviewed the record, and expressed familiarity with the Veteran's medical history, cited to factual data and explained the rationale for the opinion, and (by virtue of his medical specialty) has particular expertise to address the question, the Board finds the opinion probative evidence.  Because there is no competent (medical opinion) evidence to the contrary, the Board finds the opinion persuasive.  Accordingly, the Board finds that the first prong of the presumption of soundness on entry in service as to labile hypertension is rebutted.

The inquiry then turns to whether the second prong of the presumption of soundness on entry in service may be rebutted; this is the aggravation prong.  In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court emphasized that when the presumption of soundness applies, the burden remains on VA to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.  Id. at 238.  The Court further stated that if a veteran's "[STRs] and discharge reports lack sufficient content to rebut the aggravation prong of the presumption of soundness, that is, to prove lack of aggravation, [VA] has several options."  These include subpoenaing preservice medical records and interviewing people who were familiar with the claimant's physical condition prior to service in an attempt to establish a preservice medical baseline for the condition for which service connection is sought, or securing "a postservice medical opinion that discusses the 'character of the particular injury or disease,' 38 C.F.R. § 3.304(b)(1), in relation to the available evidence."  Id. at 242-43.  Here, the Board sought a postservice medical opinion in the form of the July 2012 VHA medical advisory opinion.  As it was the consulting internist's opinion that the Veteran's untreated baseline blood pressure was arguably higher when he left service than when he entered service, the Board finds that there is not clear and unmistakable evidence that the Veteran's preexisting hypertension was not aggravated by his service.  Accordingly, the presumption of soundness is not rebutted.

In Horn, the Court stated that the "presumption of soundness strongly favors the conclusion that any occurrence of injury or disease during service establishes that the in-service medical problems were incurred in the line of duty . . ." but also clarified that it does not necessarily follow "that an unrebutted presumption of soundness will lead to service connection or the disease or injury," as the appellant still has to demonstrate a current disability and a nexus between his current disability and the injury or disease in service.  Id. at 236.  

It is not in dispute that the Veteran currently has hypertension.  It is also not in dispute that he was treated for high blood pressure in service, or that he was separated from service because of such disability.  What he must still show to establish service connection for his current hypertension is that it is related to his high blood pressure in service.  While the record is silent for an opinion that directly addresses that question, the Board notes that the Veteran has asserted receiving continuous treatment for high blood pressure since his separation from service.  Indeed, the evidence includes private treatment records showing that in October 1989 the Veteran was noted to have hypertension.  That treatment record also notes that he was returning to the clinic after having lived in Florida for three years, and that during his time in Florida, he also had high blood pressure for which he was being treated with medication.  Although there is a gap between the Veteran's separation from service and the first evidence of postservice medical treatment for hypertension, such evidence tends to support, rather than refute, his claim that he has suffered from continuous high blood pressure since service.  The Board also notes that in the January 2011 VHA consultant's medical advisory opinion, it was his impression (after reviewing the entire record) that the Veteran "has had labile blood pressure ever since [the Navy]."
Resolving reasonable doubt in the appellant's favor, the Board concludes that the competent evidence of record reasonably supports a finding that the Veteran's current hypertension is related to the hypertension treated in service.  Accordingly, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


